                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 03, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

REUBEN DAVILA, et al,                         §
                                              §
         Plaintiffs,                          §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-275
                                              §
STATE FARM LLOYDS,                            §
                                              §
         Defendant.                           §

                               ORDER OF ABATEMENT

       On August 26, 2019, Plaintiffs filed this action to, among other things, recover

insurance benefits for property damage allegedly caused by Hurricane Harvey. D.E. 1-2,

pp. 5-18. On September 20, 2019, the insurance carrier, Defendant State Farm Lloyds,

filed its answer, which included a verified plea in abatement, reciting that Plaintiffs had

not provided it with notice required by Texas Insurance Code § 542A.003. D.E. 1-2, pp.

24-25, 34-39. Also on that date, Defendant removed the action to this Court pursuant to

diversity jurisdiction, 28 U.S.C. § 1332. D.E. 1. On November 27, 2019, the parties filed

their Joint Discovery and Case Management Plan, noting the pendency of the plea in

abatement and Plaintiffs’ failure to file any response. D.E. 5, p. 4.

       Pursuant to Texas Insurance Code § 542A.005(c):

              An action is automatically abated without a court order
              beginning on the 11th day after the date a plea in abatement is
              filed if the plea:

              (1) is verified and alleges that the person against whom the
              action is pending:


1/2
                 (A) did not receive a presuit notice complying with
                 Section 542A.003 . . . and

              (2) is not controverted by an affidavit filed by the claimant
              before the 11th day after the date the plea in abatement is
              filed.

The abatement is to continue until the expiration of sixty (60) days from the date notice is

provided. Tex. Ins. Code § 542A.005(e).

       For the reasons set out above, this action is ABATED for sixty (60) days from the

date Plaintiffs give Defendant the notice required by Texas Insurance Code 542A.003.

The Court ORDERS Plaintiffs to give Defendant notice on or before December 18,

2019, and to file with this Court an advisory stating that Plaintiffs have complied with

this Order and the date notice was actually given so that this Court may properly

administer its docket. TAKE NOTICE that, in the event Plaintiffs fail to comply with

this Order and the § 542A notice requirement, the Court will take that failure as want of

prosecution, and may dismiss this action on proper show cause notice.



       ORDERED this 3rd day of December, 2019.


                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




2/2
